Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 3 (Figures 14-16, and claims 1-7, 10 and 12-16) in the reply filed on 7/09/2021 is acknowledged.
Claims 1-7 and 12-16 are allowable. The restriction requirement between the four species, as set forth in the Office action mailed on 5/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/14/2021 is withdrawn.  Claims 7-11 , directed to distinct species having different third locking mechanisms are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jinggao Li on 7/30/2021.

The application has been amended as follows: 
On line 5 of Claim 1, “and through” is deleted from the claim
On line 25 of Claim 1, “a rear of the needle shield" is replaced with “the rear of the needle shield”
On line 26 of Claim 1, "a rear of the built-in” is replaced with “the rear of the built-in”
On line 4 of Claim 2,  “the locking position” is replaced with “a locking position”
On line 4 of Claim 5, “the locking position” is replaced with "a locking position"
On  line 4 of Claim 7, "he third locking part" is replaced with " the third locking part"
In lines 12-13 of Claim 11, "the rear of the holder" is replaced with "the rear section of the holder" 
In lines 3-4 of Claim 13, "two axial sections of the built-in sliding sleeve is attached on an inner wall" is replaced with "two axial sections of the built-in sliding sleeve are attached on an inner wall"
On line 2 of Claim 14, "the lower shield" is replaced with “a lower shield”

On line 16 of Pg. 3 of the specification, “and through” is deleted.
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed auto-retractable safety blood collection needle.
The closest prior art of record is Miyake (JP 2017038850). Miyake teaches an auto retractable safety blood collection needle comprising:
a needle holder (101) comprising a first tube (112), a second tube (106) and a holder tail (113) connected in sequence; 
a needle (111);
a built-in sliding sleeve (122) which is elongated and through and has a C-shaped cross section (122 is cylindrical therefor a longitudinal cross section will be c shaped); 
a needle shield (121) which is hollow and elongated; and 
a spring (104); 
a rear of the needle is mounted in the first tube (Pg. 2 paragraph 4 teaches the needle is fixed to distal end of 112); 
the first tube and the second tube both are installed in the built-in sliding sleeve (see Fig 5 where first and second tubes 112 and 106 are within sleeve 122); 
a holder tail (113) of the needle holder is located outside a rear of the built-in sliding sleeve (113 is on a "rear" side of 122) which is mounted in the needle shield (121, see Fig 5 where 113 is mounted to 121) and is capable of sliding back and forth (Figs 5-8, 113 slides within 122); 
the holder tail is allowed to be locked at or unlocked from a rear of the needle shield; the spring is sheathed on the first tube; 

a first locking mechanism is provided between the needle holder and the built-in sliding sleeve and is configured for locking the second tube with the built-in sliding sleeve; (Pg. 4 Paragraph 7, interpreting the connector as a locking mechanism)
Miyake does not teach an auto-retractable safety blood collection needle comprising: 
a first tube and a second tube wherein a diameter of the second tube is larger than a diameter of the first tube; 
a built-in slider is provided on a peripheral surface of the second tube, and the second tube matches with the built-in slider to allow the second tube to slide back and forth; 
a second locking mechanism is provided between the built-in sliding sleeve and the needle shield and is configured for locking the built-in sliding sleeve with the needle shield; 
a third locking mechanism is provided between the holder tail and the needle shield and is configured for locking the holder tail with the needle shield;
when the holder tail is locked at a rear of the needle shield, the spring is in a compressed state, and a front end and a rear of the built-in sliding sleeve are respectively limited by the inner wall of the needle shield and the holder tail
when the holder tail is unlocked from the rear of the needle shield, the spring forces the second tube to slide rearward to a locking position of the first locking mechanism, so that the second tube is locked at the built-in sliding sleeve; 
the needle holder keeps sliding rearward, and the built-in sliding sleeve is driven to slide rearward to a locking position of the second locking mechanism, so that the built-in sliding 
	It would not have been obvious to one of ordinary skill in the art to modify Miyake’s invention to include a built-in slider or the first, second and third locking mechanism that function as claimed. Therefore, the prior art fails to disclose singly or in combination before the effective filing date, the claimed auto-retractable safety blood collection needle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783